On petition for rehearing amongst other things it is brought to our attention that by inadvertence it is stated in the opinion filed herein on November 13, 1937, "On June 12, 1936, without leave of Court having been obtained, Ryan filed a cross bill on counterclaim," when the record shows that the cross bill was filed on May 12, 1936, instead of June 12.
Reference to the record shows that the date named should have been May 12 instead of June 12. Therefore, the Clerk of this Court is directed to change the date June 12 to the date May 12 in the said opinion.
Otherwise, petition for rehearing is denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 794